DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on October 13, 2021 for application 16/493,116.  Claims 1-12 were amended, claim 13 was cancelled, and claims 14-17 were added as new claims.  Claims 1-12 and 14-17 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on October 13, 2021, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 1-3 of the Remarks that concerns the § 101 rejection, the Applicant’s arguments in association with the amendments to the independent claims are persuasive, and the § 101 rejections are withdrawn.
	Regarding the Applicant’s response at page 4 of the Remarks that concerns the § 112 rejection of claim 12, the claim amendments adequately address the antecedent basis issue and the § 112 rejection is withdrawn.
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art references identified by the Examiner are: 1) “Parkinson” (US 9,584,320), 
1) Parkinson discloses a communication system possessing a blinding function for use with an elliptic curve cryptography algorithm in order to prevent or limit side channel attacks.  2) Hakuta discloses a signature system for a video generation device that employs a series of successive hashes within a signature processing unit.  3) Chase discloses and the use of a randomization value to blind a message within a standardized signature scheme, such as RSA, DSA, and ECDSA.  4) Lee discloses a security communications system that relies upon the encryption of a hash and hash iteration.  5) Brown discloses a messaging system that employs elliptic curve cryptography and the hashing of a combination of the visible message and signature components.  6) Spalka discloses a messaging system that uses elliptic curve cryptography and creates a public key through the generation of a random number and the successive use of hashing.  
7) Fenton discloses a system for pairing devices that uses a salted blind verifier in association with an elliptic curve digital signature algorithm.  8) Bos discloses a method for generating an elliptic curve cryptographic key pair that relies upon hashing a message.
What is missing from the prior art is a method, computer system, and memory device with the following characteristics.  The method, computer system, and memory device is configured to perform cryptographic functions and comprises a processor circuit, storage circuit, and interface circuit.  The processor circuit executes at least one cryptographic function, wherein the cryptographic function requires computing a point 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491